Title: To Benjamin Franklin from Lafayette, 1 February 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


My dear Sir
New Windsor february the 1st 1781
I Had Some Weeks Ago the Honor of Writing to You from Philadelphia, And Inform’d You that Congress were About dispatching A Particular Messenger, with A View to forward french Succour, and Laying our Situation Before the Court of Versaïlles— this I Attribute to the difficulties that Prevented the Naming of A Secretary to Your Embassy, a point on Which I am Sorry to Say that A Spirit of Party will Much delay theyr Coming to A determination— So that As our Circumstances Were Pressing, And Very few objections Made to the Sending of A flying Minister, this Mode Was Agreed Upon As Being thought Conciliatory and Effectual.
This Measure Being Once Resolved Upon By Congress, there is No Man Whom My Attachment for You Would Rather have in this Commission than Lieutenant Colonel Laurens— his Up’ Rightness, Candor, and Patriotism Will, I am Sure, Engage Your Affections. His Appointment Which he Reluctantly Accepted, Being Wholly Relating to the Means of obtaining A Successfull Campaign, he Will, As An officer, do honor to Our Army, And When Presented By You to the king and Minister, May Give them A proper Account of Our Military Affairs.
From An Aprehension that the Progresses of the Ennemy into Some of the States would Raise British insolence, And in Case of A Negotiation Render it More difficult to fix that General independency short of Which theyr Cannot Be Any peace Made or Any Honor Left, I have Been induced to Send You from time to time Authentic and Accurate Accounts of our Successes— But Could Not there Expose A Confidential Narrative of Our Embarrassements, Which Make it Necesary that A Succour of Monney and A Supply of Arms, Cloathing, And Ammunition Be Speedily Sent to America— The french force Now at Rhode island, However inferior By Sea and of Course inactive, have Been of An important Use towards Contracting the Ennemy’s offensive plans And to have So much as this first Corps Sent Over Was, I think, a Very Advantageous Affair.
Our Late transactions and Present Circumstances in A word Every Public or Private intelligence Will Be laid Before You By Col Laurens— I will only Add, And this I do from a knowledge of Your friendship, and Affectionate interest in My Behalf, that My Private Situation in America and With Americans is the happiest one that My Heart (tho’ it is not Very Moderate in its Wishes) Can Ever desire to obtain.
That You Have Ennemies at Philadelphia Both Within and Without doors, is a thing to Be Expected in opposition to the Numberless Blessings of A popular Government— as Your information Will Be Good, perhaps Exagerated, I will not dwell on the Subject— But I hope I Need Not Mentionning to You that You Have in Congress as Well as Every Where Many faithfull friends, and thus the People at large Have a due Sence of theyr obligations to, and A proper Affectionate Respect for the Name of doctor franklin.
I Have Been So long depriv’d of intelligences, (and this Evil demands the More serious Attention as it May prove fatal to our Measures) that I do Not know if our little Book has Yet Made its Appearance— But Am of Opinion that the first Volume Might Go on with Such ornaments as You Have Got, and As the Ennemy are Working Very fast on this Hellish trade, I shall furnish You with further Materials.
Adieu, My Good friend, With Every Sentiment of affection and Respect I shall ever Be Yours
Lafayette
General Washington desires his Compliments to Be presented to You— please to Remember me to Your Grand Son, doctor Bancroft, and Mr de Chaumont. L.F.his Excellency doctor franklin Esq. &c &c.
 
Notation: La Fayette Feby. 1. 1781.
